DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 34 of U.S. Patent No. 11,215,143. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 34 of ‘143 recites all recitations of claim 1 including the propulsor tip speed, see claim 21, the tip is speed is disclosed in the spec as the low corrected tip speed at the claimed conditions, a gear arrangement, see claim 20, a compressor section, see claim 23, a turbine section, see claim 18 where the LPC is expressly including more stages than the HPT, the LPT pressure ratio, see claim 15, and the claimed core split, claim 15.
Claim 2 is disclosed by claim 22 of ‘143.
Claim 3 is disclosed by claim 18 of ‘143.
Claim 4 is disclosed by claim 15 of ‘143, where the low spool is disclosed by the LPC and the high spool is disclosed by the HPC said to be driven by their respective fans which must include a shaft. 
Claim 5 is disclosed by claim 15 of ‘143.
Claim 8 is disclosed by claim 19 of ‘143.
Claim 10 is discloses by claim 25 of ‘143.
Claim 11, is disclosed by claims 19 and 34 of ‘143.
Claim 12 is disclosed by claim 34 of ‘143. 
Claim 13 is disclosed by claim 22 of ‘143.
Claim 14 is disclosed by claim 31 of ‘143.
Claim 15 is disclosed by claim 25 of ‘143.
Claim 16 is disclosed by claim 16 of ‘143.
Claim 18 is disclosed by claim 19 of ‘143.
Claim 19 is disclosed by claim 15 of ‘143.
Claim 20 is disclosed by claim 15 of ‘143. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6-7, 17-18, 22-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 34 of U.S. Patent No. 11,215,143 in view of Praisner et al. US 8,424,313. 
Claims 6-7 and 17 are disclosed by ‘143 except for the directionality claimed. The Examiner notes that only two possibilities exist and ‘143 must disclose one of the claimed directions. However, Praisner teaches that the rotationality direction is obvious to alter in both directions. See claim 16.
	Claim 18, ‘143 discloses all elements but only claim 12 recites the mid-turbine frame claimed. Praisner teaches the claimed mid-turbine frame, supporting a bearing is a necessary component of the engine. Such obviousness is shown by the recited element being present in claim 12 of ‘143.
	Claims 22-28 are disclose by claim 34. 

Claims 1-9, 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,267,228 in view of Seda et al. US 2003/0163984.
Regarding claim 1, claims 1, 5, 14, 16, 18-19 recites all claimed recitations of the instant claim except for the high pressure stage count is 8 or more. 
Seda teaches that the high pressure compressor should include about 8 stages to make for a short engine with a high overall pressure ratio. See para. [0040]. 
It would have been obvious to include at least 8 stages in the engine of ‘228 as taught by Seda to provide a short engine with high pressure ratio.
Claims 2-5 are disclosed by claims 17, 21,24, 23 of ‘228.

Claims 6-7, 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,267,228 in view of Seda et al. US 2003/0163984 and Praisner et al. US 8,424,313.
Claims 6-7 and 17 are disclosed by ‘228 except for the directionality claimed. The Examiner notes that only two possibilities exist and ‘143 must disclose one of the claimed directions. However, Praisner teaches that the rotationality direction is obvious to alter in both directions. See claim 16.
Claim 8 is disclosed by ‘228 in view of Seda, but does not expressly state that the gear system is epicyclic of the planetary type. The gear box is disclosed as such but not claimed. Praisner teaches that the gear box is epicyclic of the planetary gear type and is a common type of gear box for this application. See para. 13 of Praisner. The Examiner notes that the disclosure of ‘228 concurs with the disclosure of Praisner as the references disclose essentially the same engine.
Claim 9 is disclosed by claim 20 of ‘228

 Claims 1-8, 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 34 of U.S. Patent No. 10,502,163 in view of Praisner et al. US 8,424,313. 
Regarding claim 1, ‘163 recites all elements as disclosed in claims 1, 5, 8, 10. ’163 does not expressly claim that the tip speed is 1150 ft/sec. 
Praisner teaches that the tip speed should be 1150 ft/sec as claimed to provide significant thrust. See para. 14. It would have been obvious to provide the claimed tip speed since the two engines are essentially the same and would provide significant thrust. 
Claims 2-3, 5, 8 are disclosed by claims 1, 3, 8, 9 of ‘163. 
With regard to claim 4, ‘163 in view of Praisner discloses the claimed shaft at para. 11. Where ‘163 discloses the shafts are the necessary connections between the claimed compressors, i.e. spools.
Claims 6-7 and 17 are disclosed by ‘143 except for the directionality claimed. The Examiner notes that only two possibilities exist and ‘143 must disclose one of the claimed directions. However, Praisner teaches that the rotationality direction is obvious to alter in both directions. See claim 16.

Claims 1-9, 12-14, 15-25, 27 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 17/383,512 in view of Seda. 
Claims 1-30 discloses all materially claimed elements and more except that the stage count is eight. 
Seda teaches 8 stages yields a high-pressure short engine as discussed above. 
This is a provisional nonstatutory double patenting rejection.

 Allowable Subject Matter
Claims 1-30 would be allowed pending resolution of the double patenting issues identified above.
The following is an examiner’s statement of reasons for allowance: the claims are subject to the decision of the patent board filed 4/10/2018 and the claims are allowed by the judgment of the Board of Appeals.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD LUTHER SUNG whose telephone number is (571)270-3765. The examiner can normally be reached 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741